NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                                FILED
                            FOR THE NINTH CIRCUIT                                  APR 21 2014

                                                                            MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

ALI OMAR POLK,                                    No. 12-17268

              Petitioner - Appellant,             D.C. No. 4:10-cv-05529-PJH

  v.
                                                  MEMORANDUM*
KATHLEEN DICKINSON, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                        Argued and Submitted April 8, 2014
                            San Francisco, California

Before: NOONAN, NGUYEN, and WATFORD, Circuit Judges.

       1. Ali Polk argues that the state court committed several legal errors in its

consideration of his claim under Batson v. Kentucky, 476 U.S. 79 (1986), and

J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127 (1994). We need not decide whether

any of these alleged errors resulted in a decision that is “contrary to” clearly



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                          Page 2 of 4
established Supreme Court precedent, 28 U.S.C. § 2254(d)(1), because the state

court’s decision “was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.” Id. § 2254(d)(2). The

state court erred in finding that Polk had not established a prima facie case of

discrimination, despite the prosecutor’s suspicious pattern of peremptory strikes

targeting women. That evidence alone was sufficient to support “an inference that

discrimination ha[d] occurred.” Johnson v. California, 545 U.S. 162, 170 (2005).

We are thus “unencumbered by the deference AEDPA normally requires.” Panetti

v. Quarterman, 551 U.S. 930, 948 (2007).

      2. We need not discuss the first two steps of the Batson inquiry because,

upon de novo review, we agree with the district court that Polk has failed to carry

his burden of showing “purposeful discrimination” at step three of the analysis.

Batson, 476 U.S. at 98.

      We begin by acknowledging that not all of the prosecutor’s reasons for

striking the challenged female jurors were persuasive. For example, the prosecutor

stated that he struck Ms. Kingkaiser in part because she was a teacher, even though

in actuality she had been employed as a standardized test tutor for only one week.

Similarly, the prosecutor stated that he struck Dr. Singh because she had once been

detained by police for twelve hours on a charge that was later dropped, which, the
                                                                           Page 3 of 4
prosecutor said, would likely leave Singh “something less than . . . pro

prosecution.” But the prosecutor did not strike male jurors who had spent time in

police custody, including one male juror who had also been detained before

charges were dropped.

      Nonetheless, for each of the four challenged jurors, the prosecutor offered a

persuasive, gender-neutral reason for exercising a peremptory strike. See Purkett

v. Elem, 514 U.S. 765, 768 (1995) (per curiam). The prosecutor stated that he

struck Kingkaiser in part because of her involvement with Amnesty International.

He explained that he generally found members of such rights-oriented

organizations more likely to “identify or sympathize with the defense.” The

prosecutor struck Singh in part because her sister was a public defender with whom

Singh spoke regarding public defense work. He expressed concern that this

experience would make Singh unsympathetic to the prosecution. The prosecutor

struck Ms. Amster in part because of an “odd dialogue” she had with him during

voir dire regarding an individual she knew who had shot someone. Finally, the

prosecutor struck Ms. Montgomery in part because of her involvement in a dispute

with the prosecutor’s own office over child support obligations.

      In light of the totality of the relevant circumstances, see Miller-El v. Dretke,

545 U.S. 231, 251–52 (2005), including the pattern and number of strikes
                                                                          Page 4 of 4
exercised against women, we cannot say that the prosecutor’s stated reasons for

striking these jurors were pretextual. We agree with the district court that, despite

a few exceptions, the prosecutor’s explanations overall “were consistent with and

logically based upon the prospective jurors’ remarks in their jury questionnaires

and during voir dire.” Like the district court, we reach that conclusion after

conducting our own comparative juror analysis.

      AFFIRMED.